DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the communications filed on March 11, 2022. 
Claims 1 – 3, 5 – 12, and 14 - 18 were previously presented. Claims 1 – 3 and 10 – 12 have been amended.  Claims 1 – 3, 5 – 12, and 14 – 18 are currently pending. 

Priority
The applicant’s claim for benefit of Provisional Patent Application Receipt 62/614,181 filed January 5, 2018 has been received and acknowledged.

Response to Arguments
Applicant’s arguments, see pages 7 – 12 of Applicant’s Remarks, with respect to 35 USC § 103 have been fully considered and are persuasive.  The previous rejection of claims 1-3, 5-12, and 14-18 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1. (Currently amended) A shipping management system comprising:
a memory configured with: 
a set of carrier-specific mapping rules for a plurality of carriers; and 
carrier credential information associated with a user account; 
a processor coupled to the memory; and 
a non-transitory computer readable medium comprising a set of computer executable instructions, the computer executable instructions executable by the processor to: 
connect to a plurality of carrier systems corresponding to the plurality of carriers;
provide respective carrier credentials from the user account to each carrier system of the plurality of carrier systems; 
receive, from each carrier system, a set of carrier-specific shipment records associated with a set of shipments based on the provided respective carrier credentials; 
for each received carrier-specific shipment record: 
parse the carrier-specific shipment record to determine a status code in the carrier-specific shipment record;
apply a carrier-specific mapping rule for that carrier to the status code in the carrier-specific shipment record; 
based on applying the carrier-specific mapping rule, determine that the status code in the carrier-specific shipment record either starts with or ends with an input status code of the carrier-specific mapping rule; 
generate normalized shipping information for the carrier-specific shipment record, by setting the status code in the carrier-specific shipment record to a normalized status code as specified by the carrier-specific mapping rule; 
store the normalized shipping information in association with the user account; 
receive, via a user interface, a request for shipments associated with the user account; and 
generate [[an]] a unified view interface to present a unified view of shipments associated with the user account, the unified view indicating the normalized status codes for the set of shipments across the plurality of carriers and enabling a user to request additional data on the set of shipments.

Claim 10. (Currently amended) A computer program product comprising a non-transitory computer readable medium storing a set of computer executable instructions, the set of computer executable instructions comprising instructions executable by a processor to:
access a memory configured with: 
a set of carrier-specific mapping rules for a plurality of carriers; and 
carrier credential information associated with a user account; 
connect to a plurality of carrier systems corresponding to the plurality of carriers;
provide respective carrier credentials from the user account to each carrier system of the plurality of carrier systems; 
receive, from each carrier system, a set of carrier-specific shipment records associated with a set of shipments based on the provided respective carrier credentials; 
for each received carrier-specific shipment record: 
parse the carrier-specific shipment record to determine a status code in the carrier-specific shipment record;
apply a carrier-specific mapping rule for that carrier to the status code in the carrier-specific shipment record; 
based on applying the carrier-specific mapping rule, determine that the status code in the carrier-specific shipment record either starts with or ends with an input status code of the carrier-specific mapping rule; 
generate normalized shipping information for the carrier-specific shipment record, by setting the status code in the carrier-specific shipment record to a normalized status code as specified by the carrier-specific mapping rule; 
store the normalized shipping information in association with the user account; 
receive, via a user interface, a request for shipments associated with the user account; and 
generate [[an]] a unified view interface to present a unified view of shipments associated with the user account, the unified view indicating the normalized status codes for the set of shipments across the plurality of carriers and enabling a user to request additional data on the set of shipments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards a unified view operator interface system and method. Independent claims 1 and 10 teach the novel and non-obvious features of:
a memory configured with: 
a set of carrier-specific mapping rules for a plurality of carriers; and 
carrier credential information associated with a user account; 
a processor coupled to the memory; and a non-transitory computer readable medium comprising a set of computer executable instructions, the computer executable instructions executable by the processor to: 
connect to a plurality of carrier systems corresponding to the plurality of carriers;
provide respective carrier credentials from the user account to each carrier system of the plurality of carrier systems; 
receive, from each carrier system, a set of carrier-specific shipment records associated with a set of shipments based on the provided respective carrier credentials; 
for each received carrier-specific shipment record: 
parse the carrier-specific shipment record to determine a status code in the carrier-specific shipment record;
apply a carrier-specific mapping rule for that carrier to the status code in the carrier-specific shipment record; 
based on applying the carrier-specific mapping rule, determine that the status code in the carrier-specific shipment record either starts with or ends with an input status code of the carrier-specific mapping rule; 
generate normalized shipping information for the carrier-specific shipment recor
store the normalized shipping information in association with the user account; 
receive, via a user interface, a request for shipments associated with the user account; and 
generate a unified view interface to present a unified view of shipments associated with the user account, the unified view indicating the normalized status codes for the set of shipments across the plurality of carriers and enabling a user to request additional data on the set of shipments.
	The examiner notes that the features of determining that the status code in the carrier-specific shipment record either starts with or ends with an input status code of the carrier-specific mapping rule and setting the status code in the carrier-specific shipment record to a normalized status code as specified by the carrier-specific mapping rule distinguishes the claimed invention from the prior art. 
	While parsing, normalizing, and mapping status codes for tracking shipments from different carriers is known in the art, the technique of determining that the status code in the carrier-specific shipment record either starts with or ends with an input status code of the carrier-specific mapping rule and setting the status code in the carrier-specific shipment record to a normalized status code as specified by the carrier-specific mapping rule is novel.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
	The following references have been identified as the most relevant prior art to the claimed invention:
	US 20100324959 A1 to Templeton et al teaches various embodiments for processing shipment status events. Carrier events are associated with shipments during transit and the events are mapped to and associated instances additional events, with the events being normalized across multiple carriers having different event codes. 
US 20150324741 A1 to Parry et al teaches systems and techniques for tracking shipments from multiple locations in transit with multiple couriers. In some implementations, a tracking service which uses data sources to generate one or more tracking interfaces, which may allow a user to dynamically monitor and/or modify each shipment. In some implementations, each tracking interface may include tracking data from the data sources such as shipment origin, courier information, tracking identification numbers for each shipment from the multiple locations, items in the shipment, and/or identification numbers for the items in the shipment.
US 20150363843 A1 to Loppatto et al teaches techniques for programmatically determining/identifying for determining a delivery time and/or cost for an item to be delivered and allowing customer selection of one of the delivery windows. One example embodiment may include a method comprising receiving customer location information/data indicative of a customer location, querying at least one of (a) a historical database, (b) a dynamic database, (c) predictive database, or (d) a combined database to determine a cost associated with each of the one or more time frames/periods and whether any pick-up, transportation, sortation, and/or delivery criteria associated with the cost, and providing the one or more time frames/periods and the cost associated with each of the one or more time frames.
US 20100185540 A1 to Hahn-Carlson et al teaches techniques for managing electronic transaction documentation related to tracking of shipment events and status updates. 
US 8504485 B1 to Wenneman et al teaches various techniques for receiving carrier-specific shipment records from a plurality of carriers and extracting and mapping the data from the received records 
US 20100094674 A1 to Marriner et al teaches techniques of database connectors through which the connectors can interact using an exposed web-based API that allows the members of system to send commands or data to other connectors.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Subject Matter Eligibility
	The claims are directed towards eligible subject matter for the following reasons:
Independent claims 1 and 10 recite the following limitations and additional elements that are directed to eligible subject matter:
a memory configured with: 
a set of carrier-specific mapping rules for a plurality of carriers; and 
carrier credential information associated with a user account; 
a processor coupled to the memory; and a non-transitory computer readable medium comprising a set of computer executable instructions, the computer executable instructions executable by the processor to: 
connect to a plurality of carrier systems corresponding to the plurality of carriers;
provide respective carrier credentials from the user account to each carrier system of the plurality of carrier systems; 
receive, from each carrier system, a set of carrier-specific shipment records associated with a set of shipments based on the provided respective carrier credentials; 
for each received carrier-specific shipment record: 
parse the carrier-specific shipment record to determine a status code in the carrier-specific shipment record;
apply a carrier-specific mapping rule for that carrier to the status code in the carrier-specific shipment record; 
based on applying the carrier-specific mapping rule, determine that the status code in the carrier-specific shipment record either starts with or ends with an input status code of the carrier-specific mapping rule; 
generate normalized shipping information for the carrier-specific shipment record, by setting the status code in the carrier-specific shipment record to a normalized status code as specified by the carrier-specific mapping rule; 
store the normalized shipping information in association with the user account; 
receive, via a user interface, a request for shipments associated with the user account; and 
generate a unified view interface to present a unified view of shipments associated with the user account, the unified view indicating the normalized status codes for the set of shipments across the plurality of carriers and enabling a user to request additional data on the set of shipments.
	The claim recites limitations that are directed to certain methods of organizing human including sales activities or behaviors for tracking shipments, which is an abstract idea under Step 2A prong 1.  The additional elements identified above integrate the judicial exception into a practical application under Step 2A prong 2 considerations, therefore qualifying the claims as eligible subject matter under 35 U.S.C. 101.  The identified additional elements in independent claim 1, and similarly claim 10, integrate the judicial exception into a practical application because it provides an improvement to the technical field of computer interfaces.  With prior systems it was not possible to express a single business process management (BPM) rule across an entire network of carriers because a BPM rule using shipment data from one carrier cannot typically be executed against shipment data from another carrier. Consequently, duplicative rules would have to be written and stored for each carrier-specific data format (see paragraph [006] of the instant specification). The invention as claimed solves this technical problem by utilizing the normalized mapping codes in order to integrate multiple computer systems that use different data formats in order to generate a unified interface for a set of shipments across a plurality of carriers and enabling a user to request additional data on the shipments within the interface. Therefore, the additional elements integrate the abstract idea into a practical application and are eligible subject matter. 

Examiner Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bodicharla, H. K., & Cheng, E. (2014). TrackShip - A unified shipment tracking application. Athens: The Steering Committee of The World Congress in Computer Science, Computer Engineering and Applied Computing (WorldComp). Retrieved from https://www.proquest.com/conference-papers-proceedings/trackship-unified-shipment-tracking-application/docview/1649126709/se-2?accountid=14753

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628  

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628